DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Acknowledgement is made of the response filed on January 26, 2022.  Claims 1-6, 10-15, and 19-59 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10-15, 19-35, 37, 38, 40, and 43-52 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by Fu (US 2013/0272994).
Regarding claims 1-3, 10-15, 19-25, 33-35, 37, 38, 40, 43, 44, and 48, Fu teaches injectable microparticles of non-linear multiblock copolymer-drug conjugates, comprising doxorubicin, poly(sebasic acid), polyethylene glycol (PEG), and polyvinyl alcohol  (PVA) (paras.0287, 0298-304, 0322-38; see paras.0285-86, 0158-59, 0243; see also title; abstract; paras.0019-29, 0042-43, 0050-61, 0063, 0065, 0071-84, 0111, 0120-22, 0128-33, 0140-43, 0146-60, 0163-64, 0193-94, 0198-0204, 0229-39, 0281-308, 0322-36; claims 1-18).  The multiblock copolymers comprise a hydrophobic polymer segment and a hydrophilic polymer segments covalently connected through a multivalent branch point (para.0071).  Average drug loading is 13%, and the mean diameter is about 27 microns (Table 1, paras.0298-308; Figs. 6A, 7A, and accompanying text; see para.0331 for Example 5 microparticles further comprising PCPH or poly(1,6-bis(p-carboxyphenoxy)hexane)).
Fu teaches loading the microparticles with timolol (paras.0112, 0118), and using hydrophobic polymers other than poly(sebacic acid), specifically polylactic acid, polyglycolic acid, and copolymers thereof (paras.0082, 0122, 0179).  
Fu teaches forming the microparticles via a 1% polyvinyl alcohol (PVA) solution, followed by centrifugation and washing thrice at ambient temperature before lyophilization (paras.0287, 0326; see para.0286, 0158-59).  Applicant has not defined “surface-modified”, and the washing step would reduce the amount of PVA on the microparticles’ surface.  Fu does not disclose the concentration of the surfactant remaining in the microparticles.  However Applicant discloses a similar process of preparation, i.e., homogenizing drug and polymer solutions in an aqueous 1% PVA solution, followed by solvent evaporation (para. 0324, parent pre-grant 
Fu does not specifically disclose the precise temperature of the washing step.  However, first, Applicant has not defined “about”, and ambient temperature is considered to be “less than about 18 °C”.  Second, and regarding claims 12-15, the “patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  MPEP §2113 (citations omitted).  Any features of the microparticle that result from the temperature of the surface modification would render it critical; however no such feature appears to be on the record.
Regarding “aggregate in vivo to form at least one pellet…” in claims 1 and 26-29, “at least one pellet is capable of releasing not more than about 15 percent … hour period” in claims 30-32, and “capable of releasing a therapeutic agent over a longer…” and the other “wherein” clauses in claims 45-47, note that for product claims, “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”.  MPEP §2112.01(I).   
Regarding claims 4-6, Fu teaches release of an effective amount of an active agent from the microparticles over three months or longer (paras. 0029, 0125, 0207, 0230, 0303-08,), which indicate similar release rate from the pellets they would form.
Regarding claims 49-52, Fu teaches suspension for injection to the eye, comprising suspension agents, viscosity modifiers, and mannitol (paras.0193, 0199, 0202, 0204). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 10-15, 19-52, and 55-59 are rejected under 35 U.S.C. 103 as being unpatentable over Fu (US 2013/0272994).
The rejection of claims 1-6, 10-15, 19-35, 37, 38, 40, and 43-52 over Fu is fully discussed above.  
prima facie obvious to one having ordinary skill in the art before the effective filing of the invention to prepare such embodiments because the skilled person would determine an appropriate percent drug load “based on the known therapeutic efficacy of the drug which is attached to the polymer and determining the pharmacokinetics of the conjugate” (para.0233). 
Regarding claims 39, 41, and 42, Fu does not specifically teach an embodiment comprising both PLGA and PLGA covalently bonded to PEG as the polymers conjugated to the drug, as recited.  However it would have been prima facie obvious to one having ordinary skill in the art before the effective filing of the invention to prepare such embodiments because Fu teaches “polymer-drug conjugates contain[ing] one or more hydrophobic polymer segments and one or more hydrophilic polymer segments covalently connected through a multivalent branch point…” (para.0071), and specifically teaches these polymers as suitable (paras.0072-83, 0120-22, 0125-27, 0132).
Regarding claims 55-59, these claims recite the concentration of the microparticles without also specifying the therapeutic agent, the biodegradable polymer, or the surfactant.  Fu teaches “dosage of particles, and the amount of polymer-drug conjugate incorporated in the particle/implant can be tailored to administer a therapeutically effective amount of one or more active agents to the eye over an extended period of time while minimizing side effects” (para.0208).  Therefore merely reciting the concentration for microparticles of unspecified composition is considered prima facie obvious.

Claims 1-6, 10-15, and 19-59 are rejected under 35 U.S.C. 103 as being unpatentable over Fu (US 2013/0272994) as applied to claims 1-6, 10-15, 19-52, and 55-59  above, and further in view of Robinson (US 2010/0074957).
Fu does not specifically teach including hyaluronic acid as a viscosity enhancer as recited in claims 53 and 54.
Robinson is drawn to intraocular formulations comprising biodegradable polymeric microspheres in a hyaluronate high viscosity carrier (title; abstract; paras. 0009, 0041-46, 0049-57, 0066; claims 1-22).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the effective filing to combine the teachings of Fu and Robinson and formulate Fu’s intravitreal injection with a hyaluronate as recited in the instant claims.  The skilled person would have been motivated to do so because both references are drawn to drug formulations comprising biodegradable polymers for intravitreal injection, Fu teaches including suitable excipients such as viscosity modifiers (paras. 0193, 0199, 0204), and Robinson teaches that with a sufficient concentration of hyaluronic acid or sodium hyaluronate “drug containing microparticles are trapped or held within this viscous plug of  hyaluronate, so that undesirable pluming does not occur upon intravitreal injection of the formulation” and avoids the risk of the microparticles “settling directly on the retinal tissue” as from a composition using water-like viscosity (para.0057).

Response to Arguments
Applicant's arguments filed January 26, 2022 have been fully considered but they are not persuasive. Applicant argues that Fu discloses multi-block copolymer drug covalent conjugates covalently to the polymer and are thus complex drug derivatives”, whereas “the therapeutic agent in the microparticles of the present invention are not covalently linked to a polymer, but instead ‘encapsulated’”.  (Remarks, 8, January 26, 2022 (emphases in original.)  Referring to example 1, the Applicant argues the “microparticles of the present invention have no covalent bond between the drug cargo and the polymeric material but are simply an admixture.”  (Id., 8-9.)
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., non-covalent encapsulation) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 1 here recites “a therapeutic agent that is encapsulated in the biodegradable polymer…”.  Applicant has not defined “encapsulation” (or “encapsulate”, etc.), and thus the term is given the broadest reasonable interpretation consistent with the specification as enclosing a therapeutic agent in a biodegradable polymer.  In other words, “encapsulation” is not limited to that formed from a simple admixture of the therapeutic agent and the polymer as in example 1 of Applicant’s disclosure.  Claim 1 does not exclude encapsulation via covalent bonding or other types of encapsulation, e.g., electrostatic interaction, hydrogen bonding, etc.  (see, e.g., Abstract, 3. Specific drug encapsulation, Katarzyna Kita & Christian Dittrich (2011) Drug delivery vehicles with improved encapsulation efficiency: taking advantage of specific drug–carrier interactions, Expert Opinion on Drug Delivery, 8:3, 329-342, DOI: 10.1517/17425247.2011.553216).  Therefore that Fu discloses multi-block copolymer drug covalent conjugates in which the drug is 

Applicant further argues that “appropriate surface-treatment of the aggregating microparticles is critical to the success”, including avoiding the problem of microparticle dispersion in the eye.  (Remarks, 10-11.)
However for product claims, “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”.  MPEP §2112.01(I).   Fu teaches injectable microparticles of non-linear multiblock copolymer-drug conjugates, comprising doxorubicin, poly(sebasic acid), polyethylene glycol (PEG), and polyvinyl alcohol  (PVA).  The multiblock copolymers comprise a hydrophobic polymer segment and a hydrophilic polymer segments covalently connected through a multivalent branch point (para.0071).  Average drug loading is 13%, and the mean diameter is about 27 microns (Table 1, paras.0298-308; Figs. 6A, 7A, and accompanying text; see para.0331 for Example 5 microparticles further comprising PCPH or poly(1,6-bis(p-carboxyphenoxy)hexane)).  Fu also teaches loading the microparticles with timolol (paras.0112, 0118), and using hydrophobic polymers other than poly(sebacic acid), specifically polylactic acid, polyglycolic acid, and copolymers thereof (paras.0082, 0122, 0179).  The microparticles are formed using a 1% polyvinyl alcohol (PVA) solution, followed by centrifugation and washing thrice at ambient temperature before lyophilization (paras.0287, 0326; see para.0286, 0158-59).  Applicant has not defined “surface-modified”, and the washing step would reduce the amount of PVA on the microparticles’ surface.  Fu does not disclose the concentration of the surfactant remaining in the microparticles.  However Applicant discloses a similar process of preparation, i.e., homogenizing drug and polymer solutions in an aqueous 1% PVA solution, followed by solvent evaporation 

Applicant next argues that Robinson establishes non-obviousness of the present claims because it teaches using viscosity to hold the microparticles together.  (Remarks, 11.)
In response it is noted that Robinson teaches the limitation in the present claims.  In other words, Applicant’s invention also uses hyaluronic acid as a viscosity enhancer for injectables comprising Applicant’s microparticles.  If Robinson were viewed as “establishes non-obviousness”, then it also establishes inadequacy of the claimed microparticles alone in avoiding the problem of microparticle dispersion in the eye, and the recited surface modification may not be “critical” as Applicant argues.  Rather, it is “prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  MPEP §2144.06 (I) (citations omitted).  

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/H. SARAH PARK/
Primary Examiner, Art Unit 1615